DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 10/6/21. The claims 1, 3-6, 11, 16 and 17 are pending. The claims 1 and 11 are amended. Claims 18 is new.
Response to Arguments
Applicant’s arguments, filed 10/6/21 with respect to the rejections of claims under 103 have been fully considered and the amendment overcomes the previous rejection of record. However, a new grounds of rejection has been made in view of Kurosaki et al (US2017/0021142) in view of Tilson et al (US2015/0141917) in view of Militello (US2017/0281831).
 Applicant previously argued, Tilson teaches away from the single material layer as defined by the amendments because Tilson adds the reinforcing strips that form the outermost surface of the balloon. Examiner respectfully disagrees the amendment overcomes the rejection of Kurosaki with Tilson. Examiner makes notice the rejection does not rely on Tilson to teach the single material envelope. Kurosaki anticipates a single material layer envelope (Paragraph [0091]). Tilson is relied upon for a teaching of the ratio of thickness of the balloon envelope to the nominal balloon diameter to be in the range of 5.0 um/mm to 7.5 um/mm. Tilson teaches the wall thickness of the balloon being 25 micrometers to 250 micrometers and a balloon diameter of 20 mm or greater in Paragraphs [0013], [0133], [0134]. Where Tilson teaches the upper range being 250 micrometers for the balloon wall thickness and 20 mm for the balloon diameter is 12.5 um/mm and the lower range being 25 micrometers for the balloon wall thickness and 20 mm for the balloon diameter is 1.25 um/mm.  Where the teaching of this ratio does not involve the reinforcing strips of Tilson. 
Applicant further argues, the “result effective variable” claimed is not merely the diameter, but the ratio of the thickness of the single material layer to diameter. Examiner respectfully disagrees, where Kurosaki anticipates a single material layer balloon with an undisclosed single layer material thickness to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kurosaki et al (US2017/0021142) (“Kurosaki”) in view of Tilson et al (US2015/0141917) (“Tilson”) in view of Militello (US2017/0281831). 
Regarding claim 1, Kurosaki discloses a balloon for a balloon catheter (balloon 30), the balloon comprising an inflatable, single-layer balloon envelope (where the invention is consistent with applicants use of "single layer", a single layer only refers to the balloon layer itself and not the coating on the surface as disclosed in Paragraph [0091]), which surrounds an interior and is dilatable by filling the interior with a fluid (Paragraph [0090]), wherein the single-layer balloon envelope is formed from single material layer that forms an outermost outer surface of the balloon envelope facing outward (Examiner interprets the balloon as being formed prior to the application of a coating or after the coating is dissolved, Paragraph [0016], where the single material layer has an outermost surface of the balloon envelope that faces outward, see Fig. 2), and that forms and innermost inner surface of the balloon envelope facing the interior (Examiner interprets the balloon as being formed prior to the application of a coating or after the coating is dissolved, where the single material layer has an innermost inner of the balloon envelope that faces the interior, see Fig. 2), wherein the single material layer consists of polyamide 612  or comprises polyamide 612 (Paragraph [0091]). 
Kurosaki discloses the invention substantially as claimed as discussed above but does not explicitly recite wherein a ratio of the thickness of the balloon to the nominal balloon diameter is in the range from 5.0 um/mm to 7.5 um/mm.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon of Kurosaki to have a ratio of thickness of the balloon envelope to the nominal balloon diameter be in the range of 5.0 um/mm to 7.5 um/mm as taught by Tilson as applicant appears to have placed no criticality on the claimed range (see page 7, lines 1-2 of the instant specification indicating “may” or the range forming one of many potential ranges) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art'  a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Further, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the balloon of Kurosaki to have a ratio of thickness of the balloon envelope to the nominal balloon diameter be in the range of 5.0 um/mm to 7.5 um/mm, for the purpose of providing the balloon with an appropriate burst pressure (Paragraph [0142]).
Kurosaki discloses a single material layer consists of or comprises polyamide 612 (polyhexamethylene dodecamide) (Paragraph [0091]). Yet is silent regarding the single material layer consists of or comprises polyamide 612 (poly(hexamethylene) dodecanediamide)). Militello teaches substrate polymers such as polyhexamethylene dodecanediamide used in the manufacture of various medical devices such as a balloon catheter (Paragraphs [0073], [0078]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention modify the balloon of Kurosaki to be made of polyhexamethylene dodecanediamide as taught by Mititello, since it is an known material for making balloon catheters. Further, it held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 3, Kurosaki/Tilson/Militello discloses a balloon catheter and Kurosaki further discloses, comprising: 
an outer shaft (21, see Fig. 2) with a distal end section (section of outer shaft 21 at attachment to balloon 30, see Fig. 2); 

a balloon according to claim 1 (see rejection of claim 1), wherein the outer shaft and balloon are configured such that the fluid for dilating the balloon can be introduced through the outer shaft into the interior of the balloon envelope (Paragraph [0090]); wherein 
a proximal end section (section of balloon 30 at attachment to outer shaft 21, see Fig. 2) of the balloon envelope is connected by material bonding with the distal end section of the outer shaft (Paragraph [0089], see Fig. 2), and a distal end section (section of balloon 30 at attachment to the inner shaft 22, see Fig. 2) of the balloon envelope is connected by material bonding with the distal end section of the inner shaft (Paragraph [0089], see Fig. 2).  
Regarding claim 18, Kurosaki/Tilson/Militello discloses the balloon according to claim 1, Militello further teaches wherein the single material layer consists of extruded polyamide 6.12 or comprises extruded polyamide 6.12 (Paragraph [0073]). The claimed phrase “extruded” is being treated as a product by process limitation; directed toward the same material after a material process. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kurosaki in view of Tilson in view of Militello and further in view of Drontle et al (US2010/0312101) (“Drontle”). 
Regarding claim 4, Kurosaki/Tilson/Militello discloses a balloon catheter according to claim 3 and Kurosaki further teaches the proximal end section of the balloon envelope is adhered with the distal end section of the outer shaft (Paragraph [0089]); yet, is silent regarding wherein the proximal end section of the balloon envelope is welded with the distal end section of the outer shaft. 

Regarding claim 5, Kurosaki/Tilson/Militello/Drontle discloses a balloon catheter according to claim 4 and Kurosaki further teaches the distal end section of the balloon envelope is adhered with the distal end section of the inner shaft (Paragraph [0089]); yet, is silent regarding wherein the distal end section of the balloon envelope is welded with the distal end section of the inner shaft. 
Drontle teaches a balloon dilation catheter, having a balloon 36 bonded to a shaft 30 using a weld, adhesive, or the like (Paragraph [0035]). Drontle teaches bonding a balloon to a shaft using a weld is equivalent to using an adhesive. Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have substituted the welded bond as taught by Drontle for the adhesive bond of Kurosaki, since the two mechanisms of bonding a balloon to a shaft are art-recognized equivalents.   
Regarding claim 6, Kurosaki/Tilson/Militello discloses a balloon catheter according to claim 3 and Kurosaki further teaches the distal end section of the balloon envelope is adhered with the distal end section of the inner shaft (Paragraph [0089]); yet, is silent regarding wherein the distal end section of the balloon envelope is welded with the distal end section of the inner shaft. 
Drontle teaches a balloon dilation catheter, having a balloon 36 bonded to a shaft 30 using a weld, adhesive, or the like (Paragraph [0035]). Drontle teaches bonding a balloon to a shaft using a weld is equivalent to using an adhesive. Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have substituted the welded bond as taught by Drontle for the adhesive bond of Kurosaki, since the two mechanisms of bonding a balloon to a shaft are art-recognized equivalents.   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Kurosaki in view of Tilson in view of Militello in view of Chen (US2012/0071823).
Regarding claim 11, Kurosaki discloses a balloon for a balloon catheter (balloon 30), the balloon consisting of an inflatable, single-layer balloon envelope (where the invention is consistent with applicants use of "single layer", a single layer only refers to the balloon layer itself and not the coating on the surface as disclosed in Paragraph [0091]), which surrounds an interior and is dilatable by filing the interior with a fluid (Paragraph [0090]), wherein the single-layer balloon envelope is formed from single material layer that forms an outermost outer surface of the balloon envelope facing outward (Examiner interprets the balloon as being formed prior to the application of a coating or after the coating is dissolved, Paragraph [0016], where the single material layer has an outermost surface of the balloon envelope that faces outward, see Fig. 2), and that forms and innermost inner surface of the balloon envelope facing the interior (Examiner interprets the balloon as being formed prior to the application of a coating or after the coating is dissolved, where the single material layer has an innermost inner of the balloon envelope that faces the interior, see Fig. 2), wherein the single material layer substantially consists of polyamide 612 (balloon consists of polyamide 6.12, Paragraph [0091]).
Kurosaki is silent regarding: 
the balloon catheter includes a reinforcing nanocomposite. Chen teaches the catheter tubing or balloon being formed with carbodiimide added to the polymer of the tubing or balloon in melt form (Paragraph [0044]). Where carbodiimide forms a nanocomposite at the molecular level of the tubing or balloon and thus reinforces the polymer material (Paragraph [0043]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have included a nanocomposite to the composition of the polymer that forms the balloon or tubing as taught by Chen in order to prevent a decrease in the molecular chain size and consequently a decrease in the molecular weight of the polymer material; while also reinforcing the material (Paragraph [0043]).
Kurosaki discloses the invention substantially as claimed as discussed above and further discloses, but does not explicitly recite wherein a ratio of the thickness of the balloon to the nominal balloon diameter is in the range from 5.0 um/mm to 7.5 um/mm.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon of Kurosaki to have a ratio of thickness of the balloon envelope to the nominal balloon diameter be in the range of 5.0 um/mm to 7.5 um/mm as taught by Tilson as applicant appears to have placed no criticality on the claimed range (see page 7, lines 1-2 of the instant specification indicating “may” or the range forming one of many potential ranges) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art'  a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Further, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the balloon of Kurosaki to have a ratio of thickness of the balloon envelope to the nominal balloon diameter be in the range of 5.0 um/mm to 7.5 um/mm, for the purpose of providing the balloon with an appropriate burst pressure (Paragraph [0142]).
Kurosaki discloses a single material layer consists of or comprises polyamide 612 (polyhexamethylene dodecamide) (Paragraph [0091]). Yet is silent regarding the single material layer consists of or comprises polyamide 612 (poly(hexamethylene) dodecanediamide)). Militello teaches substrate polymers such as polyhexamethylene dodecanediamide used in the manufacture of various medical devices such as a balloon catheter (Paragraphs [0073], [0078]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention modify the balloon of Kurosaki to be made of polyhexamethylene dodecanediamide as taught by Mititello, since it is an known material for making balloon catheters. Further, it held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Kurosaki in view of Tilson in view of Militello as applied to claim 1, and further in view of Martin et al, U.S. provisional application 62/433,730 as evidenced by (US2018/0161040) (“Martin”).
th inflation cycle, Paragraph [0096]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the balloon of Kurosaki/Tilson/Militello to have a RBP greater than 20 bar and a fatigue durability of 20 cycles at the RBP as taught by Martin in order to provide a balloon with durability for subsequent procedures and enhanced performance.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Kurosaki in view of Tilson in view of Militello in view of Chen as applied to claim 11, and further in view of Martin et al, U.S. provisional application 62/433,730 as evidenced by (US2018/0161040) (“Martin”).
Regarding claim 17, Kurosaki/Tilson/Militello/Chen discloses the balloon according to claim 11; yet, is silent regarding wherein the single-layer balloon envelope has a rated burst pressure (RBP) that is greater than 20 bar and a fatigue durability of 20 cycles at the RBP. Martin teaches a balloon with a RBP greater than 20 atm (where 20 bar is 19.74 atm) (balloon exhibits burst strengths of 30 atm or greater, Paragraph [0048]). Martin further teaches a fatigue durability of 20 cycles at the RBP (balloon is inflated to the RBP from one to 20 cycles, where the heat set balloons exhibited no fatigue at the 20th inflation cycle, Paragraph [0096]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the balloon of Kurosaki/Tilson/Militello/Chen to have a RBP greater than 20 bar and a fatigue durability of 20 cycles at the RBP as taught by Martin in order to provide a balloon with durability for subsequent procedures and enhanced performance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3771             

/WADE MILES/Primary Examiner, Art Unit 3771